Filed 12/17/13 P. v. Rios CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




THE PEOPLE,                                                             B245549

         Plaintiff and Respondent,                                      (Los Angeles County
                                                                        Super. Ct. No. BA384651)
         v.

NORMA RIOS,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County, Drew E.
Edwards, Judge. Affirmed.
         Barbara S. Perry, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Ana R. Duarte and Connie H.
Kan, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant Norma Rios was charged with murder. (Pen. Code, § 187, subd. (a).)1
Following a jury trial, defendant was acquitted of first degree murder, convicted of
second degree murder,2 and sentenced to a term of 15 years to life.
       On appeal, defendant contends the trial court erred in denying her requests to
suppress her videotaped interview and give a voluntary manslaughter instruction.
Finding no error, we affirm.


                                    BACKGROUND


       During the early morning hours of May 18, 2011, Jose Antonio Melgar was beaten
and kicked to death while sleeping on the sidewalk outside Service Employees
International Union office in Los Angeles. According to the building’s surveillance
videotape, Melgar was attacked by four individuals at 1:12 a.m.
       The police were called when Melgar’s body was discovered at about 7:50 a.m.
Los Angeles Police Department Detective Christopher Linscomb responded to the call
and determined from the building’s surveillance videotape that Melgar was sleeping next
to two companions when the attack occurred. His companions were later identified as
Jorge Pineda, who testified at the preliminary hearing but died before trial, and a man
named “Sarco,” who did not testify.3 The surveillance videotape showed that after
Melgar was attacked, there was no “significant movement” until Pineda got up and left
the area at 6:30 a.m., followed by Sarco 20 minutes later.
       At 2:30 p.m. that same day, Officer Jessie Swartz and his partner responded to a
report of a Hispanic female “sitting at the corner of Rampart and Temple.” At that


1      All further statutory references are to the Penal Code.

2       Defendant was also charged but acquitted of dissuading a witness. (§ 136.1, subd.
(b)(1).)

3     Both the surveillance videotape and Pineda’s preliminary hearing testimony were
admitted into evidence at trial.

                                             2
location, the officers found defendant, who matched the description of the possible
female suspect in this case, sitting next to Pineda.
       Defendant was arrested as a possible suspect in this case and Pineda was detained
for questioning. When a blood-stained tank top was found in defendant’s pocket,
defendant said, “I got in a fight and hit him with a brick.” (The jury was informed that
the blood on defendant’s clothing did not come from Melgar.)
       During Pineda’s interview by Linscomb, Pineda named defendant and her son,
Giovanni Rios (Giovanni),4 as possible suspects in this case. Pineda also selected
Giovanni’s photograph from a six-pack lineup.
       During defendant’s interview by Lindscomb, Officer Rafael Lopez served as
translator. Defendant’s videotaped statements, which she sought to suppress at trial, are
discussed below.


I.     Defendant’s Videotaped Statements
       During the pre-Miranda5 portion of the interview, defendant was asked for her
name, her parents’ names, her birthplace, height, weight, age, and place of birth. She was
also asked for the name, date of birth, address, phone number, and occupation of her son
and her husband. She was then asked about her employment, Social Security number,
telephone number, tattoos, government benefits, prior addresses, arrest record, driver’s
license or California identification number, friends’ names, and history of drug use.
       After defendant answered the above questions, she was advised of her Miranda
rights and asked whether she understood those rights. She answered yes.6


4     Defendant’s son, Giovanni, is referred to in the record as Giovanni or Jovanni.
Because defendant and her son have the same last name, we will refer to her son as
Giovanni.

5      Miranda v. Arizona (1966) 384 U.S. 436 (Miranda).

6      At trial, Linscomb testified that he had “offered” defendant an “express waiver”
of her Miranda rights but did not obtain one.

                                              3
       Defendant was then shown a photograph of Melgar and was asked if she knew
him. Defendant initially denied knowing him, but then stated that his name was Tony
(Melgar)7 and that he took his recyclables to the recycling center at Temple and Rampart.
       Defendant claimed she was attacked by Melgar at 9:00 p.m. the previous night at
Beverly and Coronado (the location where Melgar was killed several hours later). She
stated that Melgar, who appeared to be very drunk, had suddenly grabbed, beaten, and
kicked her. She suffered an injury to her head, which Lopez examined and described on
the videotape as a “big cut and a big bump.”8
       Defendant gave varying accounts of her activities the previous day. She initially
said that at 4:00 p.m., a man named Flaco had given Melgar some whiskey and vodka,
which had caused Melgar to go “crazy” and hit her. She later said that Flaco had offered
her a drink at 4:00 p.m., but Melgar was not present. She then said that after being
attacked by Melgar, she went to a friend’s house and put some paper on her head, which
was bleeding. When she left her friend’s house, her eyesight was blurry. She walked
around for a while and bought a beer at about 4:00 p.m. and then had something to eat.
       At this point during the interview, defendant complained of feeling dizzy. The
interview resumed after Lopez replied, “We won’t be here that long, okay?”
       Defendant stated that after being attacked by Melgar, she was afraid for her life.
She took a blanket and went to sleep in some bushes near Coronado and the freeway.
She did not wake up until 7:30 a.m. that morning.
       Lopez told defendant that she was lying. He told her that she had been seen
throwing bricks at Beverly and Coronado, and several witnesses had identified her as the
person who “was throwing bricks and assaulted” Melgar. Defendant admitted she was
angry about being assaulted and had started throwing bricks about 20 minutes after the
assault occurred.

7      Although defendant referred to Melgar as Tony, we will refer to him as Melgar for
the sake of consistency.

8      Lopez testified at trial that his description of a “big cut and big bump” was a “fair
portrayal of the injury [he] saw on the back of [defendant’s] head.”

                                              4
         Lopez told defendant that there was a surveillance videotape of the attack on
Melgar. He told her that she was visible on the videotape with the three men who had
beaten Melgar.
         Defendant admitted being present when Melgar was attacked, but claimed she did
not see anything because her back was turned. She explained that she had gone back to
ask Melgar why he had beaten her. While they were talking, three men arrived and began
kicking him. She did not know who they were, but she thought they looked like gang
bangers.
         Defendant was shown a photograph (without being told the photograph was of her
son Giovanni) and was asked, “Is that one of them?” She replied, “It’s one of them, but I
do not recognize him.”
         At that point, Detective Motto entered the room with defendant’s cell phone,
which had been taken from her when she was arrested. Motto told the officers that
defendant had used her phone to call her son Giovanni around the time of the attack on
Melgar. Motto also told the officers that defendant’s cell phone number was the same
number that Giovanni had listed during his December 2010 arrest.
         Defendant was then asked the following questions about her son: “[Lopez] Do
you remember that you told us the name of your son? [¶] [Defendant] Yes. [¶] [Lopez]
Mira, what is that name? Do you know that name? [¶] [Defendant] Yes. [¶] [Lopez]
What is your son’s name? [¶] [Defendant] The name is uh . . . Gio. [¶] [Lopez] Yes.
The name of your son, that you told us, is Giovanni Rios, right? [¶] [Defendant] Yes.
[¶] [Lopez] What do you think this name is here? That says, Giovanni Rios. You just
told me that that is one of the guys that beat him up. [¶] [Defendant] No, I didn’t say
that.”
         Defendant was asked for Giovanni’s date of birth. She replied, “two, two, ninety”
(Feb. 2, 1990). She was asked why she did not identify Giovanni’s photograph right
away. She replied, “Because I can’t see and I’m still hurting and my eyesight is blurry.”
         Defendant was told that the police were aware of the following facts:
(1) defendant and Giovanni were on the surveillance videotape of the killing;


                                              5
(2) defendant told Giovanni “what Tony [Melgar] did to” her; (3) defendant went with
Giovanni to find Melgar; and (4) defendant told Giovanni, “that’s the one,” “[k]ill that
mother fucker.”
       Defendant denied the above statements were true. She was then told, “You came
back with three guys and you told them, that’s him. And those three men beat him up
and killed him. Do you understand? You are on video. Do you understand? . . . Your
son is on the video.” “We know everything.” “They heard you say, there is that mother
fucker, kill him. All the people that hang out there on Beverly and Coronado saw it.”
“Why would you get your son involved in that? . . . He got angry when you explained to
him, ‘son, I was beaten up.’ Did he get angry? What did he say when you told him?”
       Defendant denied telling Giovanni that Melgar had beaten her. She stated that
Giovanni’s friend had probably told him about her beating.
       Defendant was asked whether the cell phone number that Giovanni had listed
during his prior arrest was her cell phone number. She replied that Giovanni had two cell
phones, but she had none. She claimed that she called him “from the street.”
       Defendant was shown the cell phone that was found in her possession when she
was arrested. She was told, “No, you called him from this phone.” “Before they beat up
Tony you called your son on this phone, okay? This phone that is here, that he gave
when he was previously arrested.” Defendant replied, “Yes, because he, he, my phone
was stolen and this same number is the one I told my son to put it for me.” “[T]his used
to be the number he had before.”
       Defendant eventually stated that she had called her son to ask for money:
“[Lopez] Why did you call your son before they beat up Tony? [¶] [Defendant] I called
my son? [¶] [Lopez] Yes. You still called him. We can show you here, that you called
him. [¶] [Defendant] Yes, yes, I called him. . . . Because I wanted him to bring me
money. . . . I called him because I was hungry and I needed money.”
       Defendant blamed Giovanni’s friends for attacking Melgar. She said that although
Giovanni was “really angry, like really angry,” Giovanni did not participate in the
beating. “And I told him, Gordo [Giovanni’s nickname], let’s go. Mommy, okay.


                                             6
That’s all he said.” She denied telling Giovanni to beat up Melgar: “I did not say, that
mother fucker. The one who said that was the other one,” the one who wears his hair in a
“Mohawk.”
       Defendant was asked to start over and tell the truth about what happened. She
replied, “I just saw when they kicked him.” She stated that while “the other one” was
beating Melgar, she grabbed and hugged her son and left with him.
       Defendant repeatedly denied telling her son that she had been beaten by Melgar,
and repeatedly denied her son’s involvement in the attack on Melgar: “No, my son did
not beat Tony up. I told you who beat him up. The guy that has the hair like this, here,
like this.”
       After declaring that her son did not participate in the attack on Melgar, defendant
complained that her head hurt: “I’m tired. The back of my head hurts. My brain is
opened. It is almost open, like this. I am getting dizzy, I feel bad.”
       However, defendant continued talking and recounted the following conversation
with her son: “No, I said, no, no, baby, nobody has beaten me up. [Y]es, he said. But he
had already been told. . . . [M]ommy, he said, should I call an ambulance for you? I
said, no, God alone will heal me. [¶] [Lopez] When did you tell him finally, when did
you tell him that Tony had beaten you up? [¶] [Defendant] No, his friend told him, told
my son.”
       The interview ended several moments later with defendant’s final denial:
“[Lopez] You are going to continue, continue with this story, that you did not tell
Giovanni? [¶] [Defendant] I did not tell him. [¶] [Lopez] You did not tell him? [¶]
[Defendant] No.”
       After the interview was over, defendant asked for a “pill,” stating, “I feel bad.”
Defendant was given some water and transported to jail.




                                              7
II.    Pineda’s Preliminary Hearing Testimony
       The prosecution’s evidence at trial included defendant’s videotaped statements
and Pineda’s preliminary hearing testimony.9 Pineda testified at the preliminary hearing
as follows:
       Pineda knew both Tonito (Melgar) and defendant (whom he identified in court at
the preliminary hearing) for 20 years. Pineda saw defendant’s son “Jovanni” (Giovanni)
“every now and then.”
       On the night of the killing, Pineda drank four beers and some vodka before he fell
asleep on the sidewalk near Beverly and Coronado. He woke up when Melgar arrived
and asked for a blanket. He gave Melgar a blanket and they both went to sleep near a
man named Sarco.
       During the night, defendant came by with Giovanni and a third person. Defendant
told Giovanni that Melgar was the “son of a bitch” or “puto that hit me, kill him.” After
defendant and Giovanni “hit [Melgar] in the head” and gave Melgar “a couple kicks,”
defendant told Giovanni to “hit him with the block.” Giovanni hit Melgar with a “block
of cement” and said, “Why did you hit my mother? I’m going to kill you[.]” Giovanni
was going to hit Pineda but defendant “told him not to.”
       Later that day, Pineda spoke with defendant near the recycling center on Temple
and Coronado. Defendant threatened to have “her buddies” “come after” Pineda because
he had seen “what happened.” Defendant warned Pineda “not to talk” to the police.


                                      DISCUSSION


       On appeal, defendant challenges the trial court’s denials of her (1) motion to
suppress her videotaped statements, and (2) request for a voluntary manslaughter
instruction. Additional facts relevant to her contentions are discussed below.



9     The admissibility of Pineda’s prior testimony is not at issue on appeal. (Evid.
Code, § 1291, subd. (a)(2).)

                                             8
                           Defendant’s Videotaped Statements
       During trial, defendant moved to suppress her videotaped statements on the
following grounds: First, the officers used a “deliberate question first technique to elicit
incriminating statements from [defendant] before advising her of her Miranda rights.
They then improperly used these incriminating statements to elicit more incriminating
statements from her after a Miranda advisement,” in violation of Missouri v. Seibert
(2004) 542 U.S. 600 (Seibert). Second, defendant was impaired by the effects of a
concussion and therefore lacked the capacity to knowingly and voluntarily waive her
Miranda rights.10


I.     The Question First Technique
       Outside the presence of the jury, the trial court heard Officer Lopez’s testimony
concerning the question first technique. Lopez testified that during the pre-Miranda
phase of the interview, defendant was only asked to provide biographical information for
herself, her son, and her spouse. According to Lopez, these were foundational questions
“that would typically be asked as part of the booking process” and, because they were
unrelated to the crime itself, did not require a Miranda warning.11
       After hearing Lopez’s testimony, the trial court held that the pre-Miranda
questions did not constitute an interrogation and, therefore, no Miranda warning was
required for that phase of the interview. The trial court stated: “In this particular
situation involving Ms. Rios, questions were asked about family members, friends, phone


10     Defendant also argued below that information obtained from a warrantless search
of her cell phone was used to elicit incriminating responses. However, the opening brief
does not challenge the search of defendant’s cell phone.

11      Lopez later testified at trial that the following interrogation techniques were used
in this case: (1) discuss other topics before giving a Miranda warning; (2) convince the
suspect the evidence of guilt is overwhelming, even though no such evidence exists;
(3) refuse to accept the suspect’s denials or statements of innocence; (4) accuse the
suspect of lying; and (5) empathize with the suspect that things may have gotten out of
control.

                                              9
numbers and addresses. I would note there were no questions asked about the
circumstances of this case. In my view the facts of Ms. Rios’ case, this case, are quite a
bit different than the facts of the Seibert case. I don’t believe there is any sort of
interrogation . . . pre-Miranda which is meant to elicit an incriminating response.”
       On appeal, defendant contends, as she did below, the pre-Miranda questions
constituted an improper custodial interrogation. Specifically, she argues that because the
officers were aware that her son was a suspect in the killing, the pre-Miranda questions
concerning her son’s name and phone number were designed to “establish her connection
to the other suspect in the crime.” (Internal record reference omitted.) Defendant argues:
“The only time appellant told the officers her son’s name, date of birth, and phone
number was during the pre-Miranda questioning. After she was Mirandized, the officers
repeatedly adverted to the pre-Miranda information she had provided about her son to
challenge her responses to their questions. [¶] Lopez acknowledged that the phone
number Motto said Giovanni gave to police was the number of the phone appellant had
when she was arrested, and therefore she could not have called that number from her
phone. The only other phone number for Giovanni that was discussed during the
interrogation was the number appellant provided during the pre-Miranda portion of the
interrogation.” (Internal record references omitted.)
       For the reasons that follow, we conclude that no Miranda warning was required
for the initial phase of the interview.


       A.     General Miranda Principles
       In People v. Andreasen (2013) 214 Cal.App.4th 70, the appellate court set forth
the following general principles concerning the Miranda rule.
       “To protect the constitutional privilege against self-incrimination, the Miranda
rule requires that before the police may question the defendant during a custodial
interrogation, the defendant must be advised of the right to remain silent and to an
attorney and that any statements may be used against him or her in court. (People v.
Gomez (2011) 192 Cal.App.4th 609, 627.) If the defendant invokes the right to silence or


                                              10
to an attorney, the interrogation must cease. (People v. Davis [(2009)] 46 Cal.4th [539,]
585.)
        “Generally, statements elicited in violation of these Miranda principles may not be
used against the defendant at trial (People v. Gomez, supra, 192 Cal.App.4th at p. 627),
. . . ). This exclusionary rule is applied in prophylactic fashion to deter coercive
investigative questioning and advance the trustworthiness of trial evidence, even if the
defendant’s statements were voluntary apart from the Miranda violation. (See Smith v.
Illinois (1984) 469 U.S. 91, 95, fn. 2, 99, fn. 8; People v. Bradford (1997) 14 Cal.4th
1005, 1033.)
        “The prophylactic Miranda protections are triggered only if a defendant is
subjected to a custodial interrogation. (People v. Ochoa (1998) 19 Cal.4th 353, 401.)
Interrogation refers not only to express questioning, but also to its functional equivalent;
i.e., ‘“any words or actions on the part of the police (other than those normally attendant
to arrest and custody) that the police should know are reasonably likely to elicit an
incriminating response from the suspect.”’ (Pennsylvania v. Muniz (1990) 496 U.S. 582,
600-601 (Muniz), italics added.) However, not all police questioning of a person in
custody constitutes interrogation. (People v. Franzen (2012) 210 Cal.App.4th 1193,
1201.) The exclusion for communications ‘normally attendant to arrest and custody’
recognizes that the police may properly perform their normal administrative duties that
are distinct from their investigatory function without giving rise to Miranda protections.
(Muniz, supra, 496 U.S. at pp. 600-602; see People v. Hall (1988) 199 Cal.App.3d 914,
921 . . . .)
        “For example, under the ‘“routine booking question” exception’ to the Miranda
rule, the police need not provide Miranda warnings prior to asking routine booking
questions to secure biographical information. (Muniz, supra, 496 U.S. at pp. 601-602;
see People v. Quiroga (1993) 16 Cal.App.4th 961, 967; People v. Hall, supra, 199
Cal.App.3d at p. 921.) Also, the Miranda requirements are generally not implicated
when the police ask questions related to safety concerns that arise during the arrest or
booking process. (People v. Gomez, supra, 192 Cal.App.4th at pp. 634-635 [Miranda not


                                             11
triggered during routine booking question about gang affiliation designed to ensure safety
of jail placement]; People v. Jones (1979) 96 Cal.App.3d 820, 827-828 [Miranda not
triggered by arrest question related to defendant’s medical condition].) Similarly, casual
conversations or ‘smalltalk’ unrelated to the offense do not typically constitute a Miranda
interrogation. (People v. Gamache (2010) 48 Cal.4th 347, 388; People v. Lewis (1990)
50 Cal.3d 262, 274-275; People v. Franzen, supra, 210 Cal.App.4th at pp. 1201-1203
. . . .)
           “The fact that information gathered from these routine questions or casual
conversations turns out to be incriminating does not alone render the statements
inadmissible. (See People v. Gomez, supra, 192 Cal.App.4th at p. 629.) This principle
excluding routine or casual communications from Miranda’s coverage can apply even
when a defendant has already received Miranda warnings and invoked his or her rights.
(U.S. v. Foster [(2000)] 227 F.3d [1096,] 1103-1104; Commonwealth of Pennsylvania v.
Abdul-Salaam [(1996)] 678 A.2d [342,] 350-351.)
           “However, a Miranda interrogation may emerge during routine or casual
exchanges if the police ask questions ‘“that are designed to elicit incriminatory
admissions.”’ (Muniz, supra, 496 U.S. at p. 602, fn. 14; see People v. Gomez, supra, 192
Cal.App.4th at p. 627.) For example, the Muniz court held that although a defendant’s
confused manner of answering routine biographical questions was admissible to prove his
intoxication at the time of his arrest for drunk driving, the defendant’s inability to answer
a more specific question about his birth date that went beyond a routine booking question
was inadmissible. (Muniz, supra, 496 U.S. at pp. 585-586, 592-593, 598-602 [due to
absence of Miranda warnings, defendant’s inability to state the date of his sixth birthday
was inadmissible to show confused mental state]; see U.S. v. Hinckley (D.D.C. 1982) 217
U.S. App.D.C. 262 [672 F.2d 115, 118-126] [due to Miranda violation, prosecution could
not rebut insanity defense with defendant’s responses to federal agents’ investigatory
questioning about defendant’s social, employment, educational, and medical
background].)



                                               12
       “The courts caution that the facts of any routine questioning or casual conversation
must be carefully scrutinized to ensure that the police are not using the communication as
a pretext for eliciting incriminating information. (See People v. Gomez, supra, 192
Cal.App.4th at p. 630.) This cautious approach is particularly appropriate when a
defendant has invoked his or her Miranda rights before the communication. (U.S. v.
Foster, supra, 227 F.3d at p. 1103 [‘conversations occurring after a person invokes his or
her Miranda rights must be viewed with suspicion and introduced at trial only with the
utmost caution’].) When evaluating whether the Miranda requirements should apply
during noninvestigative routine or casual exchanges, relevant factors to consider include
the nature of the questions, the context of the questioning, the knowledge and intent of
the officer asking the questions, the relationship between the questions and the crime, the
administrative need for the questions, and any other indications that the questions were
designed to elicit incriminating evidence. (People v. Gomez, supra, 192 Cal.App.4th at
pp. 630-631.)
       “On appeal from the denial of a Miranda exclusionary motion, we defer to the trial
court’s factual and credibility findings if supported by substantial evidence, and
independently determine whether the challenged statements were illegally obtained.
(People v. Ochoa, supra, 19 Cal.4th at pp. 401-402; People v. Gomez, supra, 192
Cal.App.4th at p. 627.)” (People v. Andreasen, supra, 214 Cal.App.4th at pp. 86-88, fn.
omitted.)


       B.       What Constitutes an Interrogation
       According to the California Supreme Court, an interrogation “‘consists of express
questioning, or words or actions on the part of the police that “are reasonably likely to
elicit an incriminating response from the suspect.”’ (People v. Cunningham [(2001)] 25
Cal.4th [926,] 993, quoting Rhode Island v. Innis [(1980)] 446 U.S. [291,] 301.)
‘Interrogation thus refers to questioning initiated by the police or its functional
equivalent, not voluntary conversation. [Citation.] “‘Volunteered statements of any kind
are not barred by the Fifth Amendment . . . .’”’ (People v. Thornton (2007) 41 Cal.4th


                                              13
391, 432, quoting Rhode Island v. Innis, at p. 300.) Consequently, the police ‘may speak
to a suspect in custody as long as the speech would not reasonably be construed as calling
for an incriminating response.’ (People v. Clark (1993) 5 Cal.4th 950, 985.)
       “Under these rules, smalltalk is permitted. Thus, we have concluded that a
detective who told a defendant during booking that he ‘looked “like a traffic ticket”’ and
asked ‘“Is it just a warrant?”’ was not engaged in an impermissible custodial
interrogation. (People v. Bradford (1997) 14 Cal.4th 1005, 1034.) [The deputy’s]
remarks [in this case] were even more innocuous; objectively, there was no reason to
suspect that inquiring about Gamache’s military service would lead Gamache to
volunteer his regret about failing to kill Peggy Williams or the other inflammatory
remarks that followed. [The deputy’s] subsequent ‘“neutral inquir[ies]”’ did not convert
Gamache’s volunteered admissions into the product of interrogation. (People v. Ray
(1996) 13 Cal.4th 313, 338.) The trial court did not err in admitting them.” (People v.
Gamache, supra, 48 Cal.4th at pp. 386-387.)
       “In Rhode Island v. Innis[, supra,] 446 U.S. 291, the Court defined the phrase
‘functional equivalent’ of express questioning to include ‘any words or actions on the
part of the police (other than those normally attendant to arrest and custody) that the
police should know are reasonably likely to elicit an incriminating response from the
suspect. The latter portion of this definition focuses primarily upon the perceptions of the
suspect, rather than the intent of the police.’ Id. at 301 (footnotes omitted) . . . .
However, ‘[a]ny knowledge the police may have had concerning the unusual
susceptibility of a defendant to a particular form of persuasion might be an important
factor in determining’ what the police reasonably should have known. Innis, supra, at
302, n. 8. Thus, custodial interrogation for purposes of Miranda includes both express
questioning, and also words or actions that, given the officer’s knowledge of any special
susceptibilities of the suspect, the officer knows or reasonably should know are likely to
‘have . . . the force of a question on the accused,’ [citation], and therefore be reasonably
likely to elicit an incriminating response.” (Muniz, supra, 496 U.S. at pp. 600-601.)



                                               14
       C.     Analysis
       Defendant contends that because the pre-Miranda questions were designed to
establish both her parental relationship with her son, who was a suspect in this case, and
his phone number, the officers were engaged in an impermissible custodial interrogation
during the first phase of the questioning. We are not persuaded.
       The record shows that defendant was arrested because she fit the description of the
possible female suspect. During the pre-Miranda questioning, she was asked for the
names and phone numbers of her family members. Her responses—her son’s name and
telephone number—were not incriminating and the officers had no basis to believe that
these biographical questions would call for an incriminating response.
       Defendant contends that the biographical questions were improper because the
officers were able to use her responses—her son’s name and phone number—to
challenge her failure to identify her son’s photograph. However, such use of her earlier
responses was not a Miranda violation. “The fact that information gathered from these
routine questions or casual conversations turns out to be incriminating does not alone
render the statements inadmissible. (See People v. Gomez, supra, 192 Cal.App.4th at p.
629.)” (People v. Andreasen, supra, 214 Cal.App.4th at p. 88.)
       We conclude that because the pre-Miranda questions may not reasonably be
construed as calling for an incriminating response, no Miranda warning was required at
the initial phase of the interview.


II.    The Post-Miranda Questioning Did Not Violate Seibert
       Defendant contends her post-Miranda statements were inadmissible under Seibert.
We conclude the contention lacks merit.
       The issue in Seibert was the validity of a “question first” interrogation technique.
In that case, the officers elicited a confession before giving a Miranda warning and
obtaining the defendant’s repeated confession. As Seibert explained, the question first
technique “calls for giving no warnings of the rights to silence and counsel until
interrogation has produced a confession. Although such a statement is generally


                                             15
inadmissible, since taken in violation of Miranda v. Arizona, [supra,] 384 U.S. 436, the
interrogating officer follows it with Miranda warnings and then leads the suspect to cover
the same ground a second time. The question here is the admissibility of the repeated
statement. Because this midstream recitation of warnings after interrogation and
unwarned confession could not effectively comply with Miranda’s constitutional
requirement, we hold that a statement repeated after a warning in such circumstances is
inadmissible.” (Seibert, supra, 542 U.S. at p. 604.)
       Seibert is clearly distinguishable. As we previously noted, the pre-Miranda
questioning in this case did not elicit an incriminating response or confession.
Notwithstanding Officer Lopez’s testimony that the interview was designed to elicit a
confession,12 the information obtained during the pre-Miranda questioning (the son’s
name and phone number) was not incriminating. Accordingly, there was no violation of
Seibert.


III.   There Was a Valid Miranda Waiver
       Defendant contends the prosecution failed to establish that she knowingly and
voluntarily waived her Miranda rights. We disagree.


       A.     The Requirements of a Valid Miranda Waiver
       According to Berghuis v. Thompkins (2010) 560 U.S. 370, 382-383, “Even absent
the accused’s invocation of the right to remain silent, the accused’s statement during a
custodial interrogation is inadmissible at trial unless the prosecution can establish that the
accused ‘in fact knowingly and voluntarily waived [Miranda] rights’ when making the
statement. [North Carolina v.] Butler [(1979) 441 U.S. 369,] 373. The waiver inquiry
‘has two distinct dimensions’: waiver must be ‘voluntary in the sense that it was the
product of a free and deliberate choice rather than intimidation, coercion, or deception,’
and ‘made with a full awareness of both the nature of the right being abandoned and the


12     Ante, footnote 11.

                                             16
consequences of the decision to abandon it.’ [Moran v.] Burbine [(1986) 475 U.S. 412,]
421.”
        The prosecution “does not need to show that a waiver of Miranda rights was
express. An ‘implicit waiver’ of the ‘right to remain silent’ is sufficient to admit a
suspect’s statement into evidence. Butler, supra, at 376. Butler made clear that a waiver
of Miranda rights may be implied through ‘the defendant’s silence, coupled with an
understanding of his rights and a course of conduct indicating waiver.’ 441 U.S., at 373.
The Court in Butler therefore ‘retreated’ from the ‘language and tenor of the Miranda
opinion,’ which ‘suggested that the Court would require that a waiver . . . be “specifically
made.” Connecticut v. Barrett, 479 U.S. 523, 531-532 (1987) (Brennan, J., concurring in
judgment).
        “If the State establishes that a Miranda warning was given and the accused made
an uncoerced statement, this showing, standing alone, is insufficient to demonstrate ‘a
valid waiver’ of Miranda rights. [Citation.] The prosecution must make the additional
showing that the accused understood these rights. [Citations.] Where the prosecution
shows that a Miranda warning was given and that it was understood by the accused, an
accused’s uncoerced statement establishes an implied waiver of the right to remain silent.
        “Although Miranda imposes on the police a rule that is both formalistic and
practical when it prevents them from interrogating suspects without first providing them
with a Miranda warning, see Burbine[, supra, 475 U.S.] at 427, it does not impose a
formalistic waiver procedure that a suspect must follow to relinquish those rights. As a
general proposition, the law can presume that an individual who, with a full
understanding of his or her rights, acts in a manner inconsistent with their exercise has
made a deliberate choice to relinquish the protection those rights afford. See, e.g., Butler,
supra, [441 U.S.] at 372-376; [Colorado v.] Connelly [(1986) 479 U.S. 157], 169-170
(‘There is obviously no reason to require more in the way of a “voluntariness” inquiry in
the Miranda waiver context than in the [due process] confession context’). The Court’s
cases have recognized that a waiver of Miranda rights need only meet the standard of
Johnson v. Zerbst, 304 U.S. 458, 464 (1938). See Butler, supra, at 374-375; Miranda,


                                             17
supra, [384 U.S.] at 475-476 (applying Zerbst standard of intentional relinquishment of a
known right). As Butler recognized, 441 U.S., at 375-376, Miranda rights can therefore
be waived through means less formal than a typical waiver on the record in a courtroom,
cf. Fed. Rule Crim. Proc. 11, given the practical constraints and necessities of
interrogation and the fact that Miranda’s main protection lies in advising defendants of
their rights, see Davis [v. United States (1994)] 512 U.S. [452,] 460; Burbine, 475 U.S.,
at 427.” (Berghuis v. Thompkins, supra, 560 U.S. at pp. 384-385.)


          B.    Defendant Made a Knowing, Intelligent, and Voluntary Waiver
          Defendant argues that because she was interviewed while intoxicated and
suffering the effects of a concussion, she lacked the capacity to knowingly, intelligently,
and voluntarily waive her Miranda rights. Defendant also contends the trial court failed
to inquire whether the circumstances of her interrogation, including the officers’ decision
to avoid seeking an express Miranda waiver, precluded a finding that the Miranda
warnings were effective. We disagree. We conclude the record supports the trial court’s
finding that defendant knowingly, intelligently, and voluntarily waived her Miranda
rights.


                1.     The Concussion Evidence
          Outside the presence of the jury, the respective medical experts—Dr. Ponton for
the prosecution and Dr. O’Connor for the defense—testified as to the effects of
defendant’s concussion on her ability to knowingly, intelligently, and voluntarily waive
her Miranda rights. Both experts based their conclusions on (1) a nurse’s report prepared
when defendant received medical attention at the jail at 10:00 p.m. on the night of her
arrest, and (2) defendant’s videotaped interview statements.
          The Prosecution’s Expert. Dr. Ponton testified that based on his review of the
nurse’s report and defendant’s videotaped interview statements, it was “more likely than
not” that defendant had suffered a concussion. Because there was no evidence of a loss
of consciousness, Dr. Ponton believed that defendant had suffered a grade one


                                              18
concussion. Based on defendant’s videotaped statements, Dr. Ponton found that
defendant was not confused and was able to understand the questions that were posed
during the interview. Dr. Ponton saw nothing in the videotape that would lead him to
believe that defendant did not understand the Miranda rights that were read to her. It was
clear, in his view, that defendant “could understand what she was being asked. She was
responding appropriately.”
       Dr. Ponton further noted that during the videotaped interview, defendant “was
trying to provide stories filling up time. She was thinking on the spot. She was trying to
provide exculpatory versions of the events.” He concluded from the manner in which she
presented herself that she would have responded to the questions in the same way even in
the absence of a head injury.
       As to defendant’s difficulty in providing personal information, Dr. Ponton stated:
“Whenever she had to provide her personal information that identified herself, she had
difficulties. She did not have any difficulty identifying her son’s date of birth, her son’s
name, her son’s phone number, her boyfriend’s full name and address, her boyfriend’s
phone number, the name of the employer. Whenever information was asked of her that
involved other people, she was able to provide it just like that. When she was asked
about her date of birth, her age, her name, she always hesitated and had problems
providing that information. [¶] Q How did that strike you in entering your opinion so
far as possible confusion? [¶] A I felt that she was not forthcoming with personal
information.”
       The Defense Expert. Dr. O’Connor testified that based on his review of the
nurse’s report, defendant was still intoxicated when she was examined by a nurse at the
jail at 10:00 p.m. on the night of her arrest. He believed, based on his review of the
nurse’s report and the videotaped interview, that defendant had suffered a grade two
concussion. In Dr. O’Connor’s view, defendant’s difficulty in answering basic questions
(the spelling of her last name and date of birth) and her complaints of blurred vision,
headache, and not feeling well were consistent with a grade two concussion.



                                             19
       However, Dr. O’Connor testified that there was nothing in the videotaped
interview that would lead him to conclude that defendant did not understand the Miranda
rights that were read to her or the questions that followed.


              2.     The Trial Court’s Ruling
       In concluding that defendant was able to understand her Miranda rights, the trial
court stated: “I listened to the testimony of Dr. Ponton, Dr. O’Connor, and Officer
Lopez. Just to summarize briefly. Dr. O’Connor testified, in his belief, at the time of the
interview, Ms. Rios had suffered what he believed to be a grade two concussion.
Dr. Ponton testified, in his belief, the concussion was a level one concussion.
Dr. O’Connor indicated that he could not opine whether or not with the grade two
concussion Ms. Rios was or was not able to understand the Miranda warnings given. I
don’t find that leads me to believe even if Ms. Rios had suffered a grade two concussion,
there is no evidence produced before me that Ms. Rios was not able to understand the
Miranda warnings and the questioning of her during the actual interview. I find
Dr. Ponton’s opinion to be more credible than Dr. O’Connor’s. Over the objections of
the defense, I am going to find that the statements given by Ms. Rios during the Miranda
interview were knowing and voluntary, and that would be my ruling.”


              3.     Defendant’s Contentions on Appeal
       Defendant contends that by relying on Dr. O’Connor’s inability to determine
whether the concussion had rendered her incapable of understanding her Miranda rights,
the trial court erroneously shifted the burden of proof to defendant. We disagree. The
trial court found the prosecution had met its burden, through Dr. Ponton’s expert
testimony, to establish a knowing, voluntary, and intelligent wavier of defendant’s
Miranda rights. We conclude the trial court’s reliance on Dr. Ponton’s testimony was
proper and did not shift the burden of proof to defendant.
       Defendant next contends, for the first time on appeal, that Dr. Ponton’s testimony
was insufficient to support the trial court’s ruling because Dr. Ponton lacked the


                                             20
necessary medical experience to determine whether she understood her Miranda rights.
The problem with this contention, however, is that defendant did not raise it below and,
therefore, failed to preserve the issue for appeal. (Evid. Code, § 353, subd. (a) [a finding
shall not be reversed based on the erroneous admission of evidence unless “[t]here
appears of record an objection to or a motion to exclude or to strike the evidence that was
timely made and so stated as to make clear the specific ground of the objection or
motion”].)13
       Finally, defendant contends that because the trial court denied her exclusionary
motion on the ground that the pre-Miranda questions were not meant to elicit
incriminating statements, “the court never undertook an inquiry into the question of
whether the circumstances of appellant’s interrogation, including the officers’ decision
not to seek a waiver of rights from appellant, precluded a finding that the Miranda
warnings were effective. Absent such an inquiry by the court, the statement was
inadmissible, and the conviction must be reversed.” (Citing Edwards v. Arizona (1981)
451 U.S. 477, 484.) Defendant’s reliance on Edwards is misplaced. In that case, the
defendant invoked the right to have counsel present during custodial interrogation.
Where the right to counsel is invoked, “a valid waiver of that right cannot be established
by showing only that he responded to further police-initiated custodial interrogation even
if he has been advised of his rights.” (451 U.S. at p. 484.) Because in this case the right
to counsel was not invoked during custodial interrogation, Edwards is inapplicable.
Based on our review of the record, we are satisfied that substantial evidence supports the
trial court’s finding that defendant knowingly, intelligently, and voluntarily waived her
Miranda rights.


13     In her reply brief, defendant urges us to treat the Attorney General’s failure to
address her insufficiency argument as a concession that her insufficiency argument is
correct. We decline to do so. The sole case cited in support of her position, Smith v.
Williams (1961) 55 Cal.2d 617, 621, is distinguishable because it involved an appeal
from a judgment following the sustaining of a demurrer. Because the appellant in
Williams was not attempting to object to the admission of evidence for the first time on
appeal, the case is not relevant to our inquiry.

                                             21
                                Voluntary Manslaughter


       The trial court has a sua sponte duty to instruct on a lesser included offense when
the record, viewed in the light most favorable to the defendant, contains substantial
evidence to support the instruction. (People v. Barton (1995) 12 Cal.4th 186, 194-195.)
Manslaughter is a lesser included offense of murder. “Voluntary manslaughter is an
unlawful killing without malice ‘upon a sudden quarrel or heat of passion.’ (§ 192, subd.
(a).) ‘Heat of passion arises when “at the time of the killing, the reason of the accused
was obscured or disturbed by passion to such an extent as would cause the ordinarily
reasonable person of average disposition to act rashly and without deliberation and
reflection, and from such passion rather than from judgment.” [Citation.]’ (People v.
Barton[, supra,] 12 Cal.4th [at p.] 201.) ‘[T]he killing must be “upon a sudden quarrel or
heat of passion” (§ 192); that is, “suddenly as a response to the provocation, and not
belatedly as revenge or punishment. Hence, the rule is that, if sufficient time has
ela[ps]ed for the passions of an ordinarily reasonable person to cool, the killing is murder,
not manslaughter.” [Citation.]’ (People v. Daniels (1991) 52 Cal.3d 815, 868.)” (People
v. Hach (2009) 176 Cal.App.4th 1450, 1458.)
       Defendant contends the trial court erroneously refused to instruct on voluntary
manslaughter based on a heat of passion defense. She relies on People v. Beltran (2013)
56 Cal.4th 935, in which the Supreme Court upheld the voluntary manslaughter
instruction that was given in that case, stating: “Provocation is adequate only when it
would render an ordinary person of average disposition ‘liable to act rashly or without
due deliberation and reflection, and from this passion rather than from judgment.’
[Citation.]” (Id. at p. 957.) Beltran, however, did not involve a four-hour interval
between the provocation and the killing. The evidence of provocation in that case
showed at best that the killing was committed during a sudden quarrel.
       In this case, on the other hand, there was a four-hour interval between Melgar’s
assault on defendant at 9:00 p.m. and defendant’s assault on Melgar at 1:00 a.m. The


                                             22
trial court found the killing was not a voluntary manslaughter because the four-hour
interval had provided a sufficient cooling-off period for passion to subside and reason to
return. The record supports that finding. The evidence showed the assault on Melgar
was motivated by revenge for a beating inflicted on defendant several hours earlier. In
addition, defendant’s act of recruiting others to assist in Melgar’s killing is compelling
evidence of planning and is inconsistent with an act that is committed rashly or without
reflection. Because there was no substantial evidence of a sudden heat of passion, the
voluntary manslaughter instruction was properly refused.


                                      DISPOSITION


       The judgment is affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                  SUZUKAWA, J.

We concur:



       EPSTEIN, P. J.



       WILLHITE, J.




                                             23